
	
		One Hundred Eleventh Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. CON. RES. 45
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Encouraging the Government of Iran to allow
		  Joshua Fattal, Shane Bauer, and Sarah Shourd to reunite with their families in
		  the United States as soon as possible.
	
	
		Whereas
			 on July 31, 2009, officials of the Government of Iran took 3 United States
			 citizens, Joshua Fattal, Shane Bauer, and Sarah Shourd, into custody near the
			 Ahmed Awa region of northern Iraq, after the 3 United States citizens
			 reportedly crossed into the territory of Iran while hiking in Iraq;
		Whereas
			 officials of the Government of Iran have confirmed that they are holding the 3
			 United States citizens; and
		Whereas
			 officials of the Government of Iran have allowed consular access by the Embassy
			 of the Government of Switzerland (in its formal capacity as the representative
			 of the interests of the United States in Iran) to the 3 young United States
			 citizens in accordance with the Vienna Convention on Consular Relations, done
			 at Vienna April 24, 1963: Now, therefore, be it
		
	
		That Congress—
			(1)encourages the Government of Iran to allow
			 Joshua Fattal, Shane Bauer, and Sarah Shourd to communicate by telephone with
			 their families in the United States; and
			(2)encourages the Government of Iran to allow
			 Joshua Fattal, Shane Bauer, and Sarah Shourd to reunite with their families in
			 the United States as soon as possible.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
